 Case 3:19-cv-00694-DWD Document 23 Filed 01/19/21 Page 1 of 3 Page ID #74




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAISON A. WHITE, #Y29830,                          )
                                                   )
                       Plaintiff,                  )
                                                   )
       vs.                                         )       Case No. 19-cv-694-DWD
                                                   )
JOHN BALDWIN,                                      )
and JOHN/JANE DOE (Warden/                         )
 Administrator/Directors),                         )
                                                   )
                       Defendants.                 )


                             MEMORANDUM AND ORDER
DUGAN, District Judge:

       This matter is before the Court for case management. On December 10, 2020, the Court

ordered Plaintiff Jaison A. White to show cause why this case should not be dismissed for his

failure to file the consent/declination to consent form as required under Administrative Order No.

257, as well as his failure to submit notification of his change of address. (Doc. 21). Plaintiff was

given until January 4, 2021, to file a response, but as of this date he has failed to do so.

       On August 22, 2019, the Court dismissed Plaintiff’s original civil rights Complaint (Doc.

1) without prejudice pursuant to 28 U.SC. § 1915A for failure to state a claim upon which relief

may be granted. (Doc. 9). Plaintiff was granted leave to file a First Amended Complaint, and he

did so on October 18, 2019. (Doc. 13). The Court has not yet screened that pleading, pending

Plaintiff’s response to the Order to Show Cause.

       On November 20, 2019, Plaintiff was ordered to file the form indicating his consent or

declination for the case to proceed before a Magistrate Judge. (Doc. 14). On January 13, 2020,

Plaintiff was again ordered to file the form and was given an additional seven days to comply with


                                                  1
 Case 3:19-cv-00694-DWD Document 23 Filed 01/19/21 Page 2 of 3 Page ID #75




the order. (Doc. 16). Plaintiff was warned that failure to comply could result in sanctions. Id.

       Additionally, Plaintiff was informed of his duty to notify the Court within seven days of

any change in his address. (Docs. 5, 9). On September 11, 2019, Plaintiff submitted a change of

address to a private residence in Rockford, Illinois after he was released on parole. (Doc. 10). On

January 21, 2020, he again updated his address after his reincarceration in Menard Correctional

Center (“Menard”). (Doc. 17). The Court was later notified by Menard officials that Plaintiff was

released on parole on November 30, 2020, but Plaintiff has not advised the Court of his new

address. Mail sent to him at Menard has been returned as undeliverable. (Doc. 22). However, the

December 10, 2020 Order to Show Cause (Doc. 21) was also mailed to Plaintiff at the Rockford,

Illinois address he had previously provided (Docs. 10, 13). That mail has not been returned to the

Court, and Plaintiff has not filed a response.

       Federal Rule of Civil Procedure 41(b) provides for dismissal of an action “[i]f the plaintiff

fails to prosecute or to comply with these rules or a court order[.]” The Court finds that Plaintiff

has failed to prosecute his claims. He was given three opportunities to submit his consent form and

failed to do so. He was warned that his failure to comply with the Court’s Order would result in a

dismissal of his claims and he still did not respond. He failed to update his address with the Court.

It appears that Plaintiff no longer wishes to pursue his claims. Accordingly, this action shall be

dismissed with prejudice for failure to comply with court orders and for failure to prosecute. See

FED. R. CIV. P. 41(b).

                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice pursuant to

Federal Rule of Civil Procedure 41(b). The dismissal does not count as one of Plaintiff’s three

allotted “strikes” within the meaning of 28 U.S.C. § 1915(g).



                                                 2
 Case 3:19-cv-00694-DWD Document 23 Filed 01/19/21 Page 3 of 3 Page ID #76




       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and

payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal the dismissal of his case, he must file a notice of appeal with

this Court within thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does

choose to appeal, he will be liable for the $505.00 appellate filing fee irrespective of the outcome

of the appeal. See FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724,

725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at

467. He must list each of the issues he intends to appeal in the notice of appeal. See FED. R. APP.

P. 24(a)(1)(C). A proper and timely motion filed pursuant to Federal Rule of Civil Procedure 59(e)

may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e) motion must be filed

no more than twenty-eight (28) days after the entry of judgment, and this 28-day deadline cannot

be extended.

       The Clerk is DIRECTED to close the case and enter judgment accordingly. The Clerk is

FURTHER DIRECTED to mail this order and the judgment to Plaintiff at: 977 Acorn St.,

Rockford IL 61101, as well as to his address of record at Menard Correctional Center.

       IT IS SO ORDERED.

       DATED: January 19, 2021


                                                     ______________________________
                                                     DAVID W. DUGAN
                                                     United States District Judge




                                                 3
